Name: Council Regulation (EC) No 2802/2000 of 14Ã December 2000 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  trade;  industrial structures and policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R2802Council Regulation (EC) No 2802/2000 of 14 December 2000 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products Official Journal L 331 , 27/12/2000 P. 0055 - 0060Council Regulation (EC) No 2802/2000of 14 December 2000amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By virtue of Regulation (EC) No 2505/96(1), the Council opened Community tariff quotas for certain agricultural and industrial products; Community demand for the products in question should be met under the most favourable conditions; Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, while avoiding any disturbance to the markets for these products.(2) It is no longer in the Community's interest to maintain a Community tariff quota on some of the products covered by the above Regulation, and those products should therefore be removed from the table in Annex I.(3) In view of the large number of amendments coming into effect on 1 January 2001 and in order to clarify matters for the user, the table in Annex I to the above Regulation should be replaced by the table in the Annex to this Regulation.(4) Regulation (EC) No 2505/96 should therefore be amended.(5) Having regard to the economic importance of this Regulation for European industry it is necessary to invoke the ground of urgency referred to in point 1(3) of the Protocol annexed to the Treaty of Amsterdam on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 31 December 2000, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order No 09.2799: the amount of the tariff quota shall be altered to 47000 tonnes;- order No 09.2939: the amount of the tariff quota shall be altered to 260000000 units;- order No 09.2949: the amount of the tariff quota shall be altered to 16000000 units;- order No 09.2959: the amount of the tariff quota shall be altered to 80000 tonnes;- order No 09.2985: the amount of the tariff quota shall be altered to 200000 units.Article 2The table in Annex I to Regulation (EC) No 2505/96 shall be replaced by the table set out in the Annex to this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001, except for Article 1, which shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CouncilD. GillotThe President(1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2255/2000 (OJ L 258, 12.10.2000, p. 14).ANNEX"ANNEX I>TABLE>"